Title: From Mary Smith Gray Otis to Abigail Smith Adams, 7 May 1801
From: Otis, Mary Smith Gray
To: Adams, Abigail Smith



Washington May 7th 1801

It was with peculiar pleasure my dear Mrs Adams that I received your kind favour of 5th of April, having heard of the accident you met with, I was fearful it might have been attended with bad concequences. Your neighbours whom you mention as being sick, I hope are in a state of convalescence & that Quincy air, is more salubrious than it has been for some time past.
That the weather has been very tempestous with you I can easily imagine, we have had a continuation of storms & dull weather all the spring & I have sometimes thought, that the Sun had not shone clear for two days in succession since 14th Feby. untill the last ten days when he has cheer’d us with his enlivening rays which has put a new face to every thing; The Apple trees are in full bloom and the sweet Brier which grows here, in rich luxuriance perfumes the air. It is indeed a beautiful situation, but there are too many inconveniences here, to induce a stranger to settle, who can live any where else We have upon mature delibration, determinied to call Boston our home, and have accordingly sent our Furniture back; we intend to commence our annual visit the next week.
Mrs. Dalton has been confined for sometime, but is now well enough to be abroad, she desires to be particularly remembered to you. Mr. Cranch’s family are well.
There is nothing new here, at present, everything seems to be calm & tranquil; they are making great improvements round the Presidents house. Republicanism prevails in every direction.
Mr. Otis desires his respects to you, & is joined by me, in respectful regards to you Great & Good Man. Mary begs I would not forget her love to Susan. Harriet also desires to be remembered to all friends with / Your Affecte Friend
M. Otis